Case 3:19-cv-00665-MMD-WGC Document 62-1 Filed 12/16/20 Page 1 of 18




                  Exhibit 1




                     Exhibit 1
Case 3:19-cv-00665-MMD-WGC Document 62-1 Filed 12/16/20 Page 2 of 18
Case 3:19-cv-00665-MMD-WGC Document 62-1 Filed 12/16/20 Page 3 of 18
Case 3:19-cv-00665-MMD-WGC Document 62-1 Filed 12/16/20 Page 4 of 18
Case 3:19-cv-00665-MMD-WGC Document 62-1 Filed 12/16/20 Page 5 of 18



              Attachment A




                      Attachment A
             Case 3:19-cv-00665-MMD-WGC Document 62-1 Filed 12/16/20 Page 6 of 18
                                                      Evaluation Cover Sheet
                                                 WASHOE COUNTY SCHOOL DISTRICT
                                                    Office of Human Resources



Employee Legal Name: TRINA OLSEN                                          Employee Number: E00014656
School Year: 2016-2017                                                    Location: AREA 2: HUG HIGH SCHOOL

Employee Assignment                          Type of Contract                    Type of Evaluation                     Hire Date
Assistant Principal                          Other                               Admin Probation - A                    08/28/1992

40th Day Observation Date(s) (Probation A and Off Cycle Plans):
      09/29/2016

80th Day Observation Date(s) (Prob A, Prob B, and Off Cycle Plans):
      11/08/2016

120th Day Observation Date(s) (All Plans):
     01/31/2017

Final Evaluation Rating:
Pursuant to NRS 391.685 and 391.690 the overall performance of this employee is:
              F in al Scor e                                                F in al R atin g
               2.98                                                          Effective




In accordance with NRS 391.685, an evaluator charged with the evaluation of a first year Probationary licensed employee shall formally
observe, with pre and post conferences, the performance of the licensed employee a minimum of three times with the first formal
observation taking place by the 40th day of instruction, the second between the 40th day and the 80th day of instruction, and the third
between the 80th and 120th day of instruction. An evaluator charged with the evaluation of a second year Probationary licensed employee
shall formally observe the performance of the licensed employee a minimum of two times with the first formal observation taking place by
the 80th day of instruction and the second between the 80th and 120th day of instruction. An evaluator charged with the evaluation of a
third year Probationary licensed employee shall formally observe the performance of the licensed employee a minimum of one time with the
formal observation taking place by the 120th day of instruction. If the employee received a rating of "Minimally Effective" or "Ineffective" in
any of the three probationary years and employment is continued, the employee shall be formally observed three times the following year
with the first formal observation taking place by the 40th day of instruction, the second between the 40th day and the 80th day of
instruction, and the third between the 80th and 120th day of instruction. One evaluation will be given in each of the three probationary
years.



In accordance with NRS 391.690, an evaluator charged with the evaluation of a Post-Probationary licensed employee with a "Highly
Effective" or "Effective" rating from their previous evaluation shall formally observe, with pre and post conferences, the performance of the
licensed employee a minimum of one time by the 120th day of instruction with one evaluation given. A Post-Probationary licensed employee
receiving an "Ineffective" or "Minimally Effective" overall performance rating shall be formally observed, with pre and post conferences,
three times in the succeeding school year with one evaluation given. The first formal observation being by the 40th day of instruction, the
second between the 40th day and the 80th day of instruction, and the third between the 80th and 120th day of instruction.

                                                               Page 1 of 5
                                                                                                                        WCSD 0208
            Case 3:19-cv-00665-MMD-WGC Document 62-1 Filed 12/16/20 Page 7 of 18



Evaluator Signature and Date: ACCEPTED by LAUREN FORD BAXTER on April 21, 2017 at 10:23 AM
Licensed Employee Signature and Date: ACCEPTED by TRINA OLSEN on April 21, 2017 at 11:21 AM
Licensed Employee Comments:
My 2017-18 evaluation process was submitted in a staff complaint to the area superintendent.
My principal did not formallly have a pre- or post- observation meeting for both my 80th and my 120th day observations. This
final evaluation narrative and ratings were given to me approximately 18-20 hours before they were due to be signed with no
invitition for a formal meeting. The ratings were less than effective overall. My attempts to meet with the principal were delayed
by both her schedule and my schedule. On Wednesday,I was concerned that we had not formally discussed my evaluation yet
and it was past due, so I sent an email and notes to my principal to review regarding my evaluation. She had suggested that
I supply evidence of effective elements, so that was included. On Thursday, April 20th, I recieved a text asking me to meet with
the principal at 8am on the 21st. We met for three hours to discuss elements of my evaluation and the letter I wrote her. My
letter asked her to remove items that were not true or inaccurate. Even though I provided proof that some items were inaccurate
or untrue, she would not remove them from my evaluation. She did offer to "bump my ratings up" and told me she never
intended to give me a less than effective rating. She bumped them in the ratings section only but left all comments about ratings
in the narrative as they were, so they do not match. At the end of this meeting and at the end of our conversation, I was still
clearly upset. She said, "would it make you feel better if I put in the positive comments from your email in here?" I said "yes". She
then copied and pasted them in my narrative. (I assumed she read and agreed to them earlier, as a professional should do). A
month later, I received a letter of discipline from my principal. During that investigation, I asked to look at the time-stamped
entries for all of my observations and meetings throughout the year. Within 1-2 hours of that email request to the MyPGS
administrator, I recieved an email from my principal telling me that she was changing my evaluation by removing positive
comments in the narrative that were generated by me. Note that these comments were entered by the principal and were her
responsibility. This negative change to my evaluation was made during the investigation about me and was a month past the
signing deadline. The email that I sent to my principal can be found between us on the server on 4/21/17.




                                                           Page 2 of 5
                                                                                                                WCSD 0209
            Case 3:19-cv-00665-MMD-WGC Document 62-1 Filed 12/16/20 Page 8 of 18


                                                Evaluation Narrative
Trina is a first year vice principal and this is her first year at Hug HS. Trina is familiar with at risk populations from her
work at other schools.
Trina's responsibilities and oversight this year were; testing, SPED, foreign language, fine arts MTSS and emergency
management.
Standard 1 Creating and Sustaining a focus on learning
Indicators 1-4 Effective
Trina's work this year with MTSS focused on developing data systems that ensured we made decisions from data for
students. She worked with teams to develop intersession protocols reflected on their effectiveness and worked with staff
to develop our incomplete learning focus. This process addresses the needs she sees in her supervision of SPED and
aligning with the whole school MTSS needs.
Teachers on MTSS reflected on data and how effective interventions were this school year.
Recommendations standard 1:
Trina did not include any data from IEPs in her teacher evaluations. Conversations have occurred around the need for
more data point on the plops pages and there is no documentation in evaluations of that need. The data was run on the
use of Star. This program was purchased to use for regular data collection for IEPs. The data showed minimal use, yet
there is not documentation in evaluations about the use of Star. Teachers need direct feedback on all aspects of their
job. All sped teacher evaluations need to have feedback on data collection, notifications, quality of IEPs and attendance.
We collect that data for you as an admin team, therefore it needs to be reflected in teacher evaluations for us to see
improvement in areas of concern.
Standard 2 Creating and sustaining a culture of continuous improvement
Indicators 1-4 Effective
Trina supervised her departments through the SLO process. Her MTSS systems monitor student progress and
effectiveness of interventions.
Trina set goals with the teachers she was evaluating. She used a document that was very in depth to gain knowledge of
teachers. This tool was very intimidating to some teachers and required lots of work on their part. After review of her
completed evaluations the correlation to the need for teachers to complete this document and its effect on their
evaluation could not be seen.
Standard 3 Creating and Sustaining productive relationships
Indicators 1 and 4 Effective
Indicators 2 and 3 Minimally effective
Trina is effective in developing an environment that is welcoming to stakeholders. She has structures in place to
communicate with teachers about testing, intersession and the MTSS process.
Trina provides few opportunities for productive discourse. She meets with staff to have discussions about
evaluations, reward ideas and when she brings up ideas others provide input. Trina does not listen to that input. She
brought to her plan for feeding students taking the ACT. I told her it will not work and did not work last year. I explained
the concern form the kitchen staff and how we could supply lunches that met the needs of the kitchen. She expressed
understanding and did it her way anyway. The lunches were wasted and the kitchen staff was angry. Trina asks for
input but does not listen to that input. Another example is the ELL student off campus reward for testing. Trina brought
up the idea at an admin meeting. The overall feeling was that of disagreement with doing that reward. Trina was
frustrated and asked us for other ideas. When testing was over Trina told admin the dates the students received off
campus passes for. The team was upset. We did not agree to do that. Again Trina came to the group with her idea and
asked us for input to disregard it. Part of leadership is disagreements and changes. Trina needs to realize that her plan
may not be the best and to listen to input from the admin team. Failing to listen to ideas from the team makes her
appear to be on an island.
Trina has met with teachers and done follow up meetings about their evaluation. She commented to me how great the
meeting was and her thoughts on next steps. The teachers then sent her emails. The first teacher requested a new
evaluator and felt that Trina did not listen or dismissed her concerns. LF sent her a detailed email as to why she would
not benefit from a focused evaluation next year and asked for monitoring she gave other teachers without using the
                                                             Page 3 of 5
                                                                                                                    WCSD 0210
            Case 3:19-cv-00665-MMD-WGC Document 62-1 Filed 12/16/20 Page 9 of 18
focused evaluation. LF email was long and detailed. I could read her hesitation to that type of eval. You sent her back an
email that did not address her concerns or the idea she proposed. You stated not to worry and plan to move forward with
the focused evaluation. In order to be effective in this area you need to listen to what the teacher is saying and what
they aren't saying. You cannot just push your agenda. The goal is for teachers to improve instructional practices not
shut down or request a different evaluator.
Standard 4 Creating nd sustaining structures
Indicator 1 and 2 Effective
Indicator 3 Minimally effective
Trina needs to work as a team player with all initiatives on campus. She understands the importance of her areas of
supervision and needs to work with all of admin to align her work with theirs. Not all work is managerial in nature that
can be done in isolation. She must learn the correlation of all work and the impact it has on the school wide academic
focus.
Trina needs to learn the funding avenues and use them to support er initiative. Trina will often make a plan then send us
an email asking about funding. We, as an admin team, find out about her new idea when she asks about
funding. By making plans with teachers in isolation she is not working with the admin team and showing a shared vision
for our school goals. This work isolates her and only focuses on her areas of work.
Professional Responsibilities
Standard 1 Manages Human Capital
Indicators 1-4 Effective
Trina supervised the SLO process with her departments. She used the teacher evaluation rubric to develop a pre-
conference form for teachers to complete.
Recommendations for standard 1:
Trina needs to learn the personality types of the teachers she is evaluating. Trina needs to adapt her techniques to meet
the needs of the teachers. Trina needs to listen more to the teachers and her admin team to see the value in the human
capital we have on campus and the importance people have to our school wide focus. In our last admin meeting Brad
suggested that a SPED teacher move to a math position. Trina said no I can't lose her from SPED. She did not listen to
the school wide need that was being discussed. She just had her department in mind. Trina needs to be open to
collaboration and dialogue about our staff.
Standard 2 Self Reflection and professional growth
Indicators 1-3 Effective
Trina participated in WASL this school year. Trina met with other testing administrators to gain insight into organisation
and test administration.
Recommendations standard 2:
Trina needs to be open to feedback from the admin team and staff. After her EOC testing meeting Trina stated that they
had a great plan and all DLs were excited. Right after that I asked a DL how it went and was told- Trina has a great plan
she thinks its great and seems to believe it will work, I guess we will see. Asking for feedback means that you listen to the
feedback and adjust accordingly. Asking for feedback and dismissing it and going with your idea does not create a
trusting community. Teachers will not trust you if you do not take their feedback and make adjustments. If you don't
want feedback don't ask. Teachers and staff can tell that the request for input is fake or just to appease me. True
growth comes from taking feedback and making adjustments.
Standard 3 Professional obligations
Indicators 1-3 Effective
Indicator 4 minimally effective
Trina advocates for her team and ways to improve credit attainment for SPED students. Trina is aware of the
requirements for testing and emergency management. She is learning the guidance for each test right before she is
administering the test. This is due to her being new in the position and understanding the time management skills
needed in the VP position.
Indicator 4 is minimally effective due to Tina's understanding of SPED allocations and the transfer overage process. In a
meeting with District personal Trina stated over and over that she was not trained, was not given guidance was never
explained how to look at the SPED allocations. I sent Trina all of the emails on the SPED allocations and copied the

                                                           Page 4 of 5
                                                                                                                WCSD 0211
           Case 3:19-cv-00665-MMD-WGC Document 62-1 Filed 12/16/20 Page 10 of 18
special program teacher. I gave directions to them all to read the memo to the principal and work together to verify the
students. When Trina was in my office I discussed the allocation situation with her stating how we lost Trent and why.
Trina told me she understood. When I asked her for the paperwork for the meeting Trina was confused. She did not have
anything and then proceed to blame me/everyone for her not completing what was needed. Trina's behavior in this
meeting was unprofessional. Later she acknowledged her oversight of the emails and the memo explaining what was
required.
Standard 4 Family community engagement
Indicators 1-3 Effective
Trina participated in our 1 on 1 parent meetings at the start of the year during registration. Trina has met with parents
while working with our SPED senior action team. Trina also meets with incoming parents of SPED and difficult students.
Recommendations:
See recommendations list in the above narrative.
Trina needs to truly listen to others. Understand their point of view and work with them.
Trina needs to lay out the items she has and properly align her time so that she can give all areas of supervision the time
that is needed.
Trina needs to own her mistakes - like the SPED allocations- and not blame others.
Trina needs to work with the admin team on all projects. She needs to know how her work correlates to the work of the
entire team.
Trina needs to participate in the solution tree PLC training and the leadership training. This will ensure she cam
supervise the PLC process next school year.
Commendations:
Trina emails staff about test to ensure that all teachers know what is happening. We have less staff stress about testing
this year because she keeps them notified.
Trina worked closely with PR and PN to develop an incomplete learning process. This process is align with our shift to
mastery learning and the PLC process we will roll out next year.
Trina works with SF to ensure that students have made up work or finals from the previous semester. They work together
to make sure all students take assessments.
Trina reaches out to district SPED staff to support her new teachers.
Trina's organization with testing has been an asset this year.




                                                          Page 5 of 5
                                                                                                               WCSD 0212
Case 3:19-cv-00665-MMD-WGC Document 62-1 Filed 12/16/20 Page 11 of 18



           Attachment B




                      Attachment B
5/15/2020     Case 3:19-cv-00665-MMD-WGC Document
                                            Mail - Olsen,62-1      Filed 12/16/20 Page 12 of 18
                                                          Trina - Outlook




       Ms. Olsen,
       I have been requested by Principal Lauren Ford to send the attached documents to you on her behalf
       since she is out of town. I will also be sending a hard copy of these attachments to you by US Mail.
       If you have any questions please feel free to call Ms. Ford or Virginia Doran (333-3796).


       Nika Gardner
       Administrative Secretary, Labor Relations
       Ofﬁce of General Council
       775 348-0330




                                                                                                         OLSEN - 000963
https://outlook.ofﬁce.com/mail/search/id/AAQkADRmMTFlZTBlLTE2NGUtNGFiNS1hNGY0LTRkMmNhYTMwMjg2OQAQABKpjBrRRE42qYlGVgutWEI%3D   1/1
Case 3:19-cv-00665-MMD-WGC Document 62-1 Filed 12/16/20 Page 13 of 18




                    Attachment C




                      Attachment C
Case 3:19-cv-00665-MMD-WGC Document 62-1 Filed 12/16/20 Page 14 of 18




                                                              WCSD 4338
Case 3:19-cv-00665-MMD-WGC Document 62-1 Filed 12/16/20 Page 15 of 18




                                                              WCSD 4339
Case 3:19-cv-00665-MMD-WGC Document 62-1 Filed 12/16/20 Page 16 of 18




                                                              WCSD 4340
Case 3:19-cv-00665-MMD-WGC Document 62-1 Filed 12/16/20 Page 17 of 18




                  Attachment D




                      Attachment D
Case 3:19-cv-00665-MMD-WGC Document 62-1 Filed 12/16/20 Page 18 of 18
